ORDER

PER CURIAM.
AND NOW, this 16th day of October, 2007, it is hereby ordered that Petitioner’s above-referenced application for exercise of King’s Bench jurisdiction is dismissed *1159without prejudice. Pennsylvania Gaming Control Board v. City Council of Philadelphia, (“PGCB v. City Council”) — Pa. -, 928 A.2d 1255 n. 6 (2007) (discussing the application of the Court’s King’s Bench powers). It is also hereby ordered that Petitioner’s above-referenced application for a temporary stay is dismissed as moot.